Citation Nr: 1026659	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
January 21, 1967 to May 20, 1967, with additional prior and 
subsequent periods of active duty for training and inactive duty 
for training (INACDUTRA) with the Tennessee National Guard until 
the Veteran's retirement from the National Guard in July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he suffered a neck injury in service in 
1979 due to a jeep accident that occurred on the way to Camp 
Shelby.  He asserts that he was knocked unconscious by the 
accident, revived on the scene, and taken to the Huntsville 
Hospital in Alabama.  The next morning he was transferred to Camp 
Shelby via helicopter.  After the accident, he received 
incapacitation pay for an indeterminate period of time and was 
subsequently placed back on normal duty.  He asserts that he has 
suffered from continuous symptoms of neck pain since that time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to provide an 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation, or other association with military service.  Id. at 
83. 

The occurrence of the jeep accident is corroborated by a 
statement submitted by the Veteran's platoon sergeant and by 
photographs of the crash site submitted by the Veteran.  
Therefore, preliminarily, the Board finds that the evidence of 
record establishes the claimed event occurred in service.  
Furthermore, as the Veteran asserts that he has experienced 
continuous symptoms of neck pain since service and has been 
treated for his neck condition within the last few years, there 
is competent evidence of recurrent symptoms of a disability and 
indication that these symptoms may be associated with service.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding 
that the Veteran is competent to testify to symptoms of pain); 
see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding 
that lay testimony is competent if it is limited to matters that 
that witness has actually observed and is within the realm of the 
witness's personal knowledge). 

In light of the above, further development is required because 
the medical evidence of record does not contain sufficient 
information to address the required legal inquiry.  Thus, it is 
incumbent on the Board to remand this matter to supplement the 
record prior to adjudicating this claim.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  

Additionally, it is not entirely whether the Veteran was on 
active duty, ACDUTRA, or INACDUTRA when the jeep accident 
occurred in 1979.  Further attempts to verify the complete dates 
and types of the Veteran's service should be made as the evidence 
of record indicates that the Veteran had additional periods of 
ACDUTRA, INACDUTRA, or active duty than those already verified.  

An effort should also be made to obtain any private medical 
records showing treatment for the Veteran's neck disorder.  The 
Veteran has indicated that he received treatment for his neck 
disorder within the last few years, and that he received 
treatment at a private hospital at the time of the accident.  The 
RO should contact the Veteran to obtain the information necessary 
to obtain these records, and then make reasonable efforts to 
obtain these records on remand.  

Finally, at his hearing before the Board, the Veteran's 
representative indicated that the Veteran had been awarded Social 
Security Administration (SSA) benefits for his neck and other 
disabilities, but there is no indication the Veteran's records 
were ever requested from SSA.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  38 
C.F.R. § 3.159(c)(2) (2009).  Therefore, the RO/AMC must obtain 
all available records relating to the appellant's claim for 
Social Security disability benefits.

The Veteran is advised that the duty to assist is a two-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the relevant evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Veteran must 
assist in obtaining these records by providing the information 
and release forms necessary for VA to obtain the records, or by 
submitting the records himself. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
complete treatment records pertaining to his 
neck injury.  This request should include 
records from the Huntsville Hospital in 
Alabama from the time of the accident in 
August 1979, and any private treatment 
records showing recent treatment for the 
Veteran's neck disorder.  Furthermore, the 
Board notes that there are records in the 
claims folder dated January 2001 to September 
2003 from the North Oak Regional Hospital in 
Senatobia, Mississippi in response to a 
record request for records dating from 1979.  
The RO/AMC should ascertain whether any 
records from 1979 are existent and available, 
and, if they are not, the RO should make 
reasonable effort to obtain documentation to 
that effect.  The Veteran should be asked to 
submit all relevant records that he has in 
his possession, including any records 
relating to the accident or other records 
showing treatment for his neck disorder.

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, and 
request verification for the complete dates 
and types of the Veteran's service, i.e. 
whether the period was active duty, ACDUTRA, 
or INACDUTRA.  The Board is particularly 
interested in verifying whether the Veteran 
had active duty, ACDUTRA, or INACDUTRA in 
August 1979, and in this regard, any records 
for the Veteran should also be directly 
requested from the 1176th Transportation 
Company, Pulaski, Tennessee 38478. 

3.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security benefits, 
including all medical records and copies of 
all decisions or adjudications.

4.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The Veteran's 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
Any indicated studies, including x-rays, 
should be accomplished.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed neck disorder had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury, 
including, specifically, the motor vehicle 
accident that occurred in August 1979. 

In doing so, the examiner should address the 
Veteran's statements regarding the nature and 
continuity of the symptoms of neck disorder, 
including pain.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, citing 
the objective medical findings leading to the 
conclusions.

5.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

6.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


